DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352310 A1 (“Kim”) in view of supporting rationales and official notice.
Regarding claim 1, Kim teaches a display apparatus (Abstract) comprising:

wherein one of the plurality of display modules comprises:
a plurality of light emitting diodes (LEDs) arranged on the display module ([42]),
a driver configured to output a driving signal to control the plurality of LEDs to emit light (Fig. 2 at 130),
a storage configured to store an image-quality set value ([55]-[63]; Fig. 2 at 140), and
a processor ([44]: each module has a processor) configured to update the image-quality set value based on image-quality characteristic information of a different display module among the plurality of display modules ([69]-[74], [94]-[95]), and control the driver to adjust the driving signal based on the image-quality set value ([69], [72], [80]).
Kim does not expressly teach that a display module comprises a substrate, but official notice is taken that it was well known in the art for display panels and display modules to comprise substrates upon which LEDs are arranged. The suggestion to use substrates is present as Kim teaches a display panel comprising LEDs. The motivation is to implement the display panel. Thus, before the effective filing date of the current application, it would have been obvious to one of ordinary skill in the art to implement a display module comprising a substrate, with a plurality of light emitting diodes arranged on the substrate
Kim does not expressly teach a single embodiment that has a processor in an individual display module, along with a single image processing device that outputs a signal to the display device to control display of an image on the screen. However, Kim does teach both of these limitations separately ([44]-[45], [105]; Figs. 2, 6). It is well known in the art that different functions may be assigned to a single processor or different processors. Furthermore, both making components separable and rearrangement of parts are considered obvious (MPEP 2144.04(V)(C) and 2144.04(VI)(C)). The suggestion to modify the embodiment of Kim Fig. 2 by adding a single image processing device that outputs a signal to the display device to control display of an image on the screen is present as Kim teaches that this is possible, and also teaches that the modules form a single screen. One of ordinary skill in the art would recognize that the embodiment of Fig. 2 leaves open various possibilities for how signals and controls are routed to the display as a whole. The motivation is to implement the entire display. Thus, before the effective filing date of the current application, the combination of would have rendered obvious, to one of ordinary skill in the art, the limitation of an image processing device configured to output a signal to the display device to control display of an image on the screen.
Regarding claim 2, Kim further teaches wherein the image-quality characteristic information indicates a usage time of the different display module ([70]-[80], esp. [70]-[71], [73]-[74]), and wherein the processor is further configured to control the driver to adjust the driving signal based on the usage time ([70]-[80], esp. [72], [80]).
Regarding claim 3, Kim further teaches wherein the processor is further configured to control the driver to adjust an electric current of the driving signal based on the image-quality characteristic information ([53] and [70]-[80], esp. [80]).
Regarding claim 4, Kim further teaches wherein the image-quality set value indicates an adjustment value for the electric current of the driving signal corresponding to image-quality characteristic information of the one of the plurality of display modules, and wherein the processor is further configured to control the driver to adjust the electric current of the driving signal based on the adjustment value which has been updated based on the image-quality characteristic information ([70]-[80], esp. [80]).
Regarding claim 5, Kim does not expressly teach wherein the processor is further configured to obtain the image-quality characteristic information of the different display module from the image processing device. However, Kim does teach wherein the display module is further configured to obtain the image-quality characteristic information of the different display module from the image processing device ([108]-[109], Fig. 6). As explained above, it is well known in the art that different functions may be assigned to a single processor or different processors. Furthermore, both making components separable and rearrangement of parts are considered obvious (MPEP 2144.04(V)(C) and 2144.04(VI)(C)). The suggestion to modify the embodiment of Kim Fig. 2 by adding a single image processing device that outputs a signal to the display device to control display of an image on the screen is present as Kim teaches that this is possible, and also teaches that the modules form a single screen. The motivation is to spread out operating load on each processor. Thus, before the effective filing date of the current application, the combination would have rendered obvious, to one of wherein the processor is further configured to obtain the image-quality characteristic information of the different display module from the image processing device.
Regarding claim 6, Kim further teaches wherein the processor is further configured to obtain the image-quality characteristic information from the different display module ([70]-[71], [73]-[74]; Fig. 2).
Regarding claim 11, Kim teaches a method of controlling a display module of a display apparatus (Abstract) that includes a display device with a plurality of display modules arranged to form a screen (Abstract; [98]-[99]; Fig. 1), and an image processing device configured to output a signal to the display device to control display of an image on the screen ([105]; Fig. 6 at 1500), the method comprising:
storing an image-quality set value for driving a plurality of light emitting diodes (LEDs) of the display module ([101]-[104]);
obtaining image-quality characteristic information of a different display module among the plurality of display modules ([106]);
updating the stored image-quality set value based on the obtained image-quality characteristic information ([94], [106]-[111], [114]);
adjusting a driving signal for driving the plurality of LEDs to emit light based on the updated image-quality set value ([106]; and
controlling the plurality of LEDs based on the adjusted driving signal ([98]-[99], [106]).
Kim does not expressly teach that display modules comprise a substrate, but official notice is taken that it was well known in the art for display panels and display arranged on a substrate.
Kim does not expressly teach that the embodiment of Fig. 6 updates a stored correction coefficient as taught for the embodiment of Fig. 2 ([94]). The suggestion to apply this teaching of the embodiment of Fig. 2 to the embodiment of Fig. 6 is present as both embodiments employ similar techniques and the second embodiment merely does not expressly teach this aspect. The motivation is to implement the brightness adjustment. See Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009) (“Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.”).
Regarding claim 12, Kim further teaches wherein the image- quality characteristic information indicates a usage time of the different display module ([100], [102]-[104], [107]), and wherein the method further comprises adjusting the driving signal based on the usage time ([99], [104], [106]).
Regarding claim 13, Kim does not expressly teach adjusting an electric current of the driving signal based on the obtained image-quality characteristic information in the embodiment of Fig. 6. Kim does teach adjusting an electric current of the driving signal based on the obtained image-quality characteristic information in the embodiment of Fig. 2 ([53] and [70]-[80], esp. [80]). The suggestion to apply the teaching of the 
Regarding claim 14, Kim does not expressly teach wherein the stored image-quality set value indicates an adjustment value for the electric current of the driving signal corresponding to image quality characteristics of the display module, and wherein the method further comprises adjusting the electric current of the driving signal based on the adjustment value which has been updated based on the image-quality characteristic information for the embodiment of Fig. 2. Kim does teach wherein the image-quality set value indicates an adjustment value for the electric current of the driving signal corresponding to image-quality characteristic information of the one of the plurality of display modules, and wherein the processor is further configured to control the driver to adjust the electric current of the driving signal based on the adjustment value which has been updated based on the image-quality characteristic information ([70]-[80], esp. [80]). The suggestion to apply the teaching of the embodiment of Fig. 2 to the embodiment of Fig. 6 is present as both teach driving signals. The motivation is to implement the driving signal.
Regarding claim 15, Kim further teaches obtaining the image-quality characteristic information of the different display module from the image processing device ([114]). Kim does not expressly teach that the embodiment of Fig. 6 updates a stored correction coefficient as taught for the embodiment of Fig. 2 ([94]). The suggestion to apply this teaching of the embodiment of Fig. 2 to the embodiment of Fig. 6 is present as both embodiments employ similar techniques and the second 
Regarding claim 16, Kim further teaches obtaining the image-quality characteristic information from the different display module ([100]-[106]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352310 A1 (“Kim”), official notice, and supporting rationales as applied to claims 1 and 11, respectively, above, and further in view of US 2005/0134525 A1 (“Tanghe”).
Regarding claim 7, Kim does not expressly teach wherein the processor is further configured to obtain the image-quality characteristic information based on a user input. Tanghe teaches that user input may initiate various operations ([5], [124], [130], [134]). The suggestion to apply the teaching of Tanghe to the teaching of Kim is present as both teach devices with processors. The motivation is to give a user greater optionality and control. Thus, before the effective filing date of the current application, the combination of Kim and Tanghe would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the processor is further configured to obtain the image-quality characteristic information based on a user input.
Regarding claim 17, Kim does not expressly teach obtaining the image-quality characteristic information based on a user input. Tanghe teaches that user input may initiate various operations ([5], [124], [130], [134]). The suggestion to apply the teaching of Tanghe to the teaching of Kim is present as both teach devices with processors. The motivation is to give a user greater optionality and control. Thus, before the effective filing date of the current application, the combination of Kim and Tanghe would have obtaining the image-quality characteristic information based on a user input.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352310 A1 (“Kim”), official notice, and supporting rationales as applied to claims 1 and 11 above, and further in view of US 2020/0193897 A1 (“Park”).
Regarding claim 8, Kim further teaches further comprising a communication interface (Fig. 2 at 110; Fig. 6). Kim does not expressly teach wherein the processor is further configured to obtain the image-quality characteristic information from a server through the communication interface. However, Park teaches that a server may provide image information to a display ([67]). The suggestion to modify the teaching of Kim by the teaching of Park is present as Kim teaches and renders obvious, as explained above, the limitation wherein the processor is further configured to obtain the image-quality characteristic information from an image processor through the communication interface. A server is comparable to the image processor, except that it is more remote. The motivation to make this combination is to allow for the versatility of use of the display over a network. Thus, before the effective filing date of the current application, the combination would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the processor is further configured to obtain the image-quality characteristic information from a server through the communication interface.
Regarding claim 18, Kim does not expressly teach obtaining the image-quality characteristic information from a server communicating with the display apparatus. However, Park teaches that a server may provide image information to a display via a communication interface ([67]). The suggestion to modify the teaching of Kim by the obtaining the image-quality characteristic information from a server communicating with the display apparatus.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352310 A1 (“Kim”), official notice, and supporting rationales as applied to claims 1 and 11 above, and further in view of US 2005/0253777 A1 (“Zehner”).
Regarding claim 9, Kim does not expressly teach wherein each of the plurality of display modules is replaceable. Zehner teaches wherein each of a plurality of display modules is replaceable (Abstract). The suggestion to modify the teaching of Kim by the teaching of Zehner is present as both teach modular displays. The motivations are to enable easier repairs or replacement of defective portions rather than the entire display. Thus, before the effective filing date of the current application, the combination of Kim and Zehner would have rendered obvious, to one of ordinary skill in the art, the limitation wherein each of the plurality of display modules is replaceable.
Regarding claim 19, Kim does not expressly teach wherein each of the plurality of display modules is replaceable. Zehner teaches wherein each of a plurality of display modules is replaceable (Abstract). The suggestion to modify the teaching of Kim by the teaching of Zehner is present as both teach modular displays. The motivations are to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352310 A1 (“Kim”) in view of US 2005/0253777 A1 (“Zehner”) and official notice.
Regarding claim 10, Kim teaches a module configured to be used in a display apparatus comprising a plurality of display modules (Abstract), the display module comprising:
a plurality of light emitting diodes (LEDs) arranged on the display module ([42]),
a driver configured to output a driving signal for driving the plurality of LEDs to emit light (Fig. 2 at 130),
a storage configured to store an image-quality set value ([55]-[63]; Fig. 2 at 140), and
a processor ([44]: each module has a processor) configured to update the image-quality set value based on image-quality characteristic information of a different display module among the plurality of display modules ([69]-[74], [94]-[95]), and control the driver to adjust the driving signal based on the image-quality set value ([69], [72], [80]).
Kim does not expressly teach that a display module comprises a substrate, but official notice is taken that it was well known in the art for display panels and display modules to comprise substrates upon which LEDs are arranged. The suggestion to use a substrate, with a plurality of light emitting diodes arranged on the substrate.
Kim does not expressly teach wherein each of the plurality of display modules is replaceable. Zehner teaches wherein each of a plurality of display modules is replaceable (Abstract). The suggestion to modify the teaching of Kim by the teaching of Zehner is present as both teach modular displays. The motivations are to enable easier repairs or replacement of defective portions rather than the entire display. Thus, before the effective filing date of the current application, the combination of Kim and Zehner would have rendered obvious, to one of ordinary skill in the art, the limitation wherein each of the plurality of display modules is replaceable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692